DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-23 and 26-40 are currently pending.  Claims 1-20 and 24-25 are canceled.  Claims 33-40 are newly added.  Claim 21 and 28-32 are amended.    
Claims 21-23 and 26-40 are examined on their merits in light of the elected species of titanium dioxide as the inorganic active ingredient and avobenzone as the organic active ingredient.  


Information Disclosure Statement 
The Information Disclosure Statement filed 10/25/2021 has been reviewed.  


Previous Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly 

Rejections Withdrawn  

Claim Rejections - 35 USC § 112

In light of the amendments to the claims the rejection of claims 21-32 under 35 U.S.C. 112(b) as indefinite in reciting “wherein the ophthalmic sunscreen composition is in the form of an eye drop, a suspension, an emulsion, an emulsion, or an ointment.” in claim 21 is withdrawn.     

Claim Rejections - 35 USC § 103
In light of the amendments to the claims the rejection of claims 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Baron US 4788007 (11/29/1998)(10/23/2020 IDS) and Karpov et al. US 2009/0098070 (4/16/2009) (10/23/2020 IDS) is withdrawn.


Rejections Maintained/New Rejections  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 31, 34-36 and 38-39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 34 rejected as being indefinite in the recitation of “the organic active ingredient comprises octinoxate.”  The claim from which it depends, claim 21, is directed to a closed list of organic active ingredients (a Markush group), whereas the phrase “the organic active ingredient comprises octinoxate.” is open ended.  This lack of clarity has rendered claim 34 indefinite.
Claims 31 and 35 iare rejected as being indefinite in the recitation of “the organic active ingredient comprises avobenzone or octinoxate.”  The claim from which it depends, claim 21, is directed to a closed list of organic active ingredients (a Markush group) whereas the phrase “the organic active ingredient comprises avobenzone or octinoxate.” is open ended.  This lack of clarity has rendered claims 31 and 35 indefinite.
Claim 36 is rejected as being indefinite in the recitation of “the organic active ingredient comprises avobenzone and octinoxate.”  The claim from which it depends, claim 21, is directed to a closed list of organic active ingredients (a Markush group) whereas the phrase “the organic active ingredient comprises avobenzone and octinoxate.” is open ended.  This lack of clarity has rendered claim 36 indefinite.


Claim 39 is rejected as being indefinite in the recitation of “the organic active ingredient of the sunscreen component protects the eye from the UVB radiations of the sunlight.”  This phrase is ambiguous in light of the requirement in base claim 21 that the organic active ingredient protects the eye from both UVA and UVB radiations.  Thus, it is unclear whether the organic active ingredient of the active sunscreen component protects the eye from only UVA radiations, or both UVA and UVB radiations as required in the base claim.  As a result, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The rejection of claims 21-32 and newly applied to claims 33-40 on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of Soroudi et al. U.S. Patent  No. 10653898 in view of Karpov et al. US 2009/0098070 (4/16/2009) is maintained.  
Although the claims are not identical, they are not patentably distinct from each other because the instant claims are directed to a method of protecting a subject’s eyes from sunlight comprising applying an ophthalmic sunscreen solution comprising an active sunscreen component made up of an inorganic active ingredient or an organic active ingredient directly onto the ocular surface of the subject’s eyes.    
Claims 1-8 of U.S. Patent No. 10653898 are also directed to a method of protecting a subject’s eyes from sunlight comprising applying an ophthalmic sunscreen solution comprising an active sunscreen component made up of an inorganic active ingredient or an organic active ingredient directly onto the ocular surface of the subject’s eyes.    
The method claimed in U.S. Patent No. 10653898 differs from that of the instant claims in that while it teaches titanium dioxide and octinoxate and avobenzone it does 
Karpov et al. (Karpov) teaches a sunscreen composition that does not sting when contacted with the eye. (See Karpov [Abstract and claims]).  The composition can comprise a combination of inorganic active ingredient and organic active ingredient.  The inorganic active ingredient can be titanium dioxide and the organic active ingredient can be avobenzone and octinoxate. (See Karpov [0007]), claim 1 and 16).  Karpov teaches that mixtures of organic active ingredients are also possible embodiments within its invention. (See Karpov [0007]).  
Karpov teaches that its sunscreen composition may be either water in oil emulsions or oil in water emulsions. (See [0032]).  The composition can also comprise emulsifiers which can be silicone based emulsifiers. (See Karpov [0038]).   The composition can also comprise a chelating agent. (See Karpov [0028]).  The titanium dioxide is present in an amount of 10%. (See [0015]).  The octinoxate is present in an amount of 7.5%. (See [0018]).      
Karpov teaches that its sunscreen compositions are powerfully effective sunscreens and do not irritate the eyes and are actually comfortable to the eyes. (See Abstract and [0014]).  Indeed, Karpov teaches that silicone based emulsifiers and chelating agent additives make the composition comfortable to the eyes and eliminate stinging. (See [0030] and [0037]).   It would have been obvious to one of ordinary skill in the art following the method of U.S. Patent No. 10653898 to use 10% titanium dioxide and 7.5% octinoxate and avobenzone, a chelating agent and silicone based emulsifier  


Response to Arguments
Applicants’ arguments of October 25, 2021 have been fully considered and are found to be mostly persuasive.  
Applicant notes the amendment of the claims to clarify the recitations in claims 21 and 28 in response to the indefiniteness rejection and assert that these amendments resolve the indefinite issues.  The rejections have been withdrawn above.  
Applicants assert that Baron and Karpov fails to meet all the elements of the claims as amended because these references fail to teach direct ocular application of an ophthalmic sunscreen with the recited active reagents specifically for achieving eye protection.  Applicants assert that Baron and Karpov are directed to different inventions incompatible for combination and neither Baron nor Karpov provide sufficient reason to administer the dermal sunscreen active reagents of Karpov directly on eyes, much less for protecting the eyes from sunlight merely because the dermal composition of Karpov minimizes eye-stinging upon inadvertently contacting with eyes.  An ordinarily skilled artisan would have lacked any reason to modify the ophthalmic soothing gel of Baron with any sunscreen active reagent that potentially causes eye-stinging to reach the claimed method.
Applicants note that the claims have been amended to require that the sunscreen protect the eyes from the UVA and UVB radiations of sunlight, while Baron applies the 
With respect to the double patenting rejection, Applicants express their wish to address these rejections when allowable subject matter in indicated. 

            Applicants’ arguments have been carefully reviewed and are found to be sufficiently persuasive.  The indefiniteness and obviousness rejections have been withdrawn above.
Applicants request to hold the double patenting rejection in abeyance until there is an indication of allowability of claims is noted.  Applicant is reminded that a request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02).  Thus, the double patenting rejection is maintained for reasons of record as no action regarding this rejection has been taken by applicants at this time.



Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/SARAH  CHICKOS/
Examiner, Art Unit 1619




/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619